Title: Arthur Sinclair to William Jones, 21 October 1814
From: Sinclair, Arthur
To: Jones, William


        
          U.S. Brig Niagara Erie Roads—Octr. the 21st. 1814
          Sir
        
        I have the satisfaction of stating to you that I have succeeded in geting the Detroit and Queen Charlott⟨e⟩ within the Bar, and they are now safely moored, which circumstance has relieved me of much anxiety. I had to pass them over in 3½ feet less than they drew, with sweept’ holds. The Charlott⟨e⟩ past over, on Friday last, without difficulty. Saturday and Sunday it blew a gale on shore, shifted the chanel and filled up nearly a foot, which gave me som[e] trouble in geting the Detroit over on Monday.
        I have righted the Caledonia, freed her, within a foot, and taken every article out of her—she then began to motion in her bed and gained rapidly on the pumps—which induces me to believe her garboard streak, or

some of her lower butts have started. Boistrous weather compeld me to leave her in her old bed—she lays in 5½ feet water, and should the present bad weather not separate her, I will put her on the Camels, take her over the Bar and have her hauled up on ways, where she can be repaired; as her deck being burned out of her, from her breasting beam aft, and her leaky bottom will prevent her being repaired in any other way. The loss sustained, by the fire, onboard of her was considerable—all her powder was thrown overboard and her sails burnt. Indeed, it must have required considerable enterprise and exertion to have extingu⟨is⟩hed the flames while they were at such a hight, and separated from her powder only by a thin Bulk head—much praise is due to Lieut Holdup who left a sick bed and swam off to her just in time to save her explodi⟨n⟩g.
        I have the mastersmate and crew still in confinement, who I strongly suspect of the diabolical act of setting her onfire; but, as yet, I can get no clew to the truth of the act. No justifiable means shall be left untried to come at it.
        I had sent the Lawrence, Lady Provost, and Porcup⟨in⟩e to Sandusky, agreeably to your order of the 21st Ulto, to transport th⟨e⟩ British prisoners to Canada (with orders to be governed by the instructions the Officer of the guard might have from the government as to the point of landing) previous to your further instructions of the 3d Inst. On receit of that letter I dispatched an express to Genl Izard, to be informed as to their place of landing, wishing if possible to save the risque of the vessels going into Buffaloe Bay at this season, and have received instructions to land them at Long point—where there can now be no risque, since Detroit is garisoned. Since the Sailing of the above vessels I have received a letter, dated the 10th Inst, from one of the Captains of the guard over those prisoners, informing me of his having marched them down to Cleveland, which accounts to me for the long absence of the Squadron. My greatest fear is, that they will not find them, as there are no inhabitants near Sandusky to inform them of their change of situation. It is strange that prisoners of war should be moved about in this way without the knowledge of government. Had you been informed of this change of situation, much time would have been saved. The above mentioned officer states that 430 out of 550 of the prisoners are sick, and that they are without a Blanket or a second suit of cloths. The guard are equally sickly and without shelter.
        Knowing those men to be principally sailors, and the squadron very shortly maned—I made Flags’ of the Transport vessels, by taking off their Guns &Cta. At the same time, while securing them in this way, I ordered the commanders to be equally on their guard, not placing too much faith in British honor, and to hold out the idea that their crews were shortened in order to give room for transportation. I have nearly 150 Sick on the station—I am using every exertion to finish a Hospital for their comfort, with the hope that their numbers and sufferings will be much lessened when placed

in good Quarters. I have the honor to remain with high respect, Sir, your Obt Servt.
        
          A Sinclair
        
        
          N B—Since closing this letter the Porcupine has arrived, and informs me that they had learned of the Prisoners being at Cleveland and had returned there from Sandusky.
          They had taken onboard a part of them when a violent Snow storm came on and caught them on a Leeshore. The porcupine parted from three Anchors, and before she could make Sail she struck several times, but fortunately fetched off. The Lawrence had parted one Cable, and both her and the Lady Provost were in eminent danger when he left them. I have been riding here with lower yards and TG masts struck for two days, blowing tremendously with hail and Snow—I trust however they will ride it out—as their ground Tackle is very good. At least, it is new—good rope we never get from Pittsburg. I have sent a parcel back at the Cost of the makers—in haste
          
            A S
          
        
      